FILED

JUN 22 2015
UNITED STATES DISTRICT COURT Clerk. u.s. District 8. Bankruptcy
FOR THE DISTRICT OF COLUMBIA Courts torthe District of Columbia
SERAJUL HAQUE, )
)
Plamtrff, ) Case: 1:15_Cv_00966 Jury Demand
V ; Assigned To : 
. Assign. Date : I '
UNITED STATES ; Description: Pro Se Gen. ClVll (F Deck)
7 )
Defendant. )
MEMORANDUM OPINION

This matter is before the Court on plaintiff 5 application to proceed in forma pauperis and

his pro se civil complaint. The application will be granted, and the complaint will be dismissed.

The Court has reviewed plaintiff’ s complaint, keeping in mind that complaints ﬁled by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 US. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. T isch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufﬁcient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff submits a form “Employment Discrimination Complaint” purportedly alleging

discrimination based on his race, religion, sex, national origin, and “Retaliation/Age/Professional

etc.” Compl. at 2. Because the complaint contains no factual allegations whatsoever to support
an employment discrimination claim, as drafted, the complaint does not comply with Rule 8(a).

A separate order of dismissal is issued separately.

2 ,,
DATE: (é/IQ/ls’  3 \/§& ~ 

United States District Judge